Case 3:20-cv-01455-TAD-KDM Document 32-3 Filed 12/14/20 Page 1 of 1 PageID #: 457




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION

   CHAMBLESS ENTERPRISES LLC; and                    Case No. 3:20-cv-01455-TAD-KLH
   APARTMENT ASSOCIATION OF
   LOUISIANA, INC.,

                          Plaintiffs,                JUDGE TERRY A. DOUGHTY

                         v.                          MAGISTRATE JUDGE KAREN L.
                                                     HAYES
   CENTERS FOR DISEASE CONTROL
   AND PREVENTION; ROBERT R.
   REDFIELD, in his official capacity as
   Director, Centers for Disease Control and
   Prevention; NINA B. WITKOFSKY, in her
   official capacity as Acting Chief of Staff,
   Centers for Disease Control and Prevention;
   ALEX AZAR, in his official capacity as
   Secretary of Health and Human Services;
   DEPARTMENT OF HEALTH AND
   HUMAN SERVICES; WILLIAM P. BARR,
   in his official capacity as Attorney General of
   the United States,

                          Defendants.

                                               ORDER

         IT IS ORDERED upon consideration of Plaintiffs’ Unopposed Motion for Leave to File

  Excess Pages in Their Reply in Support of Their Motion for Preliminary Injunction, the motion is

  GRANTED. Plaintiffs may file a reply brief of no more than 20 pages in support of their motion

  for preliminary injunction.

         Monroe, Louisiana, this __ day of _________, 2020.

                                                       __________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
